The application of the above-named defendant for a review of the sentence of 30 years with 10 years suspended, must serve 10 years prior to parole imposed on January 9,1980, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
The defendant has an extensive criminal record and has shown little or no desire to change his behavioral patterns. Therefore the sentence imposed by the sentencing judge was well justified.
*2DATED this 11th day of May 1982.
We wish to thank Mike Eiselein of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky